Case 1:20-cv-00404-JPH-DML Document 21 Filed 09/15/20 Page 1 of 5 PageID #: 177




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 HOWARD SMALLWOOD,                                    )
                                                      )
                               Plaintiff,             )
                                                      )
                          v.                          )       No. 1:20-cv-00404-JPH-DML
                                                      )
 DON WILLIAMS, Lt.                                    )
 BOYD LUNSFORD, Sgt.                                  )
 CORY CONLON, Lt.                                     )
 ERICK HAMMOND,                                       )
 ROBERT DAUGHERTY,                                    )
 PAUL TALBOT, Dr.                                     )
                                                      )
                               Defendants.            )


          Entry Screening Amended Complaint and Directing Further Proceedings

        Plaintiff Howard Smallwood, an inmate at Pendleton Correctional Facility, filed this civil

 action on January 30, 2020. Dkt. 1. He alleges that his Eighth and Fourteenth Amendment rights

 were violated in October of 2017. The Entry of May 7, 2020, explained why the claims alleged in

 the complaint appear to be barred by the statute of limitations and gave plaintiff Howard

 Smallwood a period of time in which to show cause why this action should not be dismissed

 pursuant to 28 U.S.C. § 1915A.

        In response, Mr. Smallwood filed a motion requesting to proceed with this action. The

 motion to proceed, dkt [18], is granted. Despite filing a nearly identical timely lawsuit identified

 as Smallwood v. Williams, et al., 1:18-cv-1506-RLY-MPB (filed May 16, 2018) that was

 voluntarily dismissed, Mr. Smallwood states that when he tried to file this case on October 17,

 2019, he was unable to access the law library. He states that he was denied library access from

 October 2019, through the end of that year. Mr. Smallwood's response includes facts outside the



                                                  1
Case 1:20-cv-00404-JPH-DML Document 21 Filed 09/15/20 Page 2 of 5 PageID #: 178




 pleadings such that dismissal based on the statute of limitations pursuant to § 1915A is

 inappropriate. The defendants may raise this defense and any other in their Answer to the amended

 complaint.

                                      I. Screening Standard

        Because the plaintiff is a “prisoner” as defined by 28 U.S.C. § 1915A(c), this Court has an

 obligation under 28 U.S.C. § 1915A(b) to screen his complaint before service on the defendants.

 Pursuant to § 1915A(b), the Court must dismiss the complaint if it is frivolous or malicious, fails

 to state a claim for relief, or seeks monetary relief against a defendant who is immune from such

 relief. In determining whether the complaint states a claim, the Court applies the same standard

 as when addressing a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See Cesal

 v. Moats, 851 F.3d 714, 720 (7th Cir. 2017). To survive dismissal,

        [the] complaint must contain sufficient factual matter, accepted as true, to state a
        claim for relief that is plausible on its face. A claim has facial plausibility when
        the plaintiff pleads factual content that allows the court to draw the reasonable
        inference that the defendant is liable for the misconduct alleged.

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Pro se complaints such as that filed by the plaintiff

 are construed liberally and held to a less stringent standard than formal pleadings drafted by

 lawyers. Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015) (internal quotation omitted).

                                   II. The Amended Complaint

        Mr. Smallwood alleges that on October 22, 2017, he was found unresponsive in J cell

 house. He was incorrectly assumed to have ingested drugs. He names five individual correctional

 officers and Dr. Talbot as defendants. Mr. Smallwood alleges that the defendants denied him the

 right to refuse medical care when he was physically forced to submit to a blood draw on October

 22, 2017, at a hospital. The force used to gain Mr. Smallwood’s compliance was allegedly

 excessive. Later that same day, after he was returned to the prison, Mr. Smallwood alleges that the

                                                 2
Case 1:20-cv-00404-JPH-DML Document 21 Filed 09/15/20 Page 3 of 5 PageID #: 179




 defendant correctional officers sexually assaulted him. Dkt. 15 at p. 3. On October 23, 2017, Dr.

 Talbot allegedly failed to treat the pain caused by the defendant correctional officers the prior day.

                                        III. Discussion of Claims

         Applying the screening standard to the factual allegations in the complaint, the following

 claims shall proceed in this action:

     •   Due process claims against each defendant for denying the plaintiff the right to refuse
         medical treatment.

     •   Eighth Amendment claims against Lt. Williams, Sgt. Lunsford, Lt. Conlon, Officer
         Hammond, and Officer Daugherty concerning both the excessive force used against him
         before and during the blood draw and for sexually assaulting the plaintiff upon returning
         him to his cell.

     •   Eighth Amendment medical claims against Dr. Talbot for failing to adequately treat the
         plaintiff’s injuries sustained due to the alleged excessive force.

         This summary of remaining claims includes all of the viable claims identified by the Court.

 If the plaintiff believes that additional claims were alleged in the Complaint, but not identified by

 the Court, he shall have through October 6, 2020, in which to identify those claims.

         The amended complaint is not understood to name Wexford Health as a defendant.

 Wexford Health was not listed in the caption of the amended complaint and it appears that Wexford

 Health is mentioned for the purpose of identifying Dr. Talbot's employer. There is no misconduct

 alleged against this company. The clerk is directed to terminate Wexford of Indiana, LLC, as a

 defendant on the docket.

                                         IV. Service of Process

         The clerk is directed to update the docket to reflect the defendants' names as presented in

 the Amended Complaint, dkt [15], and consistent with the caption of this Entry.

         The clerk is directed pursuant to Fed. R. Civ. P. 4(c)(3) to issue process to the defendants

 in the manner specified by Rule 4(d). Process shall consist of the amended complaint filed on

                                                   3
Case 1:20-cv-00404-JPH-DML Document 21 Filed 09/15/20 Page 4 of 5 PageID #: 180




 March 20, 2020, dkt [15], applicable forms (Notice of Lawsuit and Request for Waiver of Service

 of Summons and Waiver of Service of Summons), and this Entry. Defendant Dr. Talbot shall be

 served by U.S. Mail.

        The clerk is directed to serve the Indiana Department of Correction employees

 electronically.

        Defendants Paul Talbot is identified as an employee of Wexford of Indiana, LLC. A copy

 of this Entry and the process documents shall also be served on Wexford electronically. Wexford

 is ORDERED to provide the full name and last known home address of any defendant who does

 not waive service if they have such information. This information may be provided to the Court

 informally or may be filed ex parte.

 SO ORDERED.

 Date: 9/15/2020




                                               4
Case 1:20-cv-00404-JPH-DML Document 21 Filed 09/15/20 Page 5 of 5 PageID #: 181




 Distribution:

 HOWARD SMALLWOOD
 900079
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Electronic service to Indiana Department of Correction employees:

        Lt. Don Williams
        Sgt. Boyd Lunsford
        Lt. Cory Conlon
        Correctional Officer Robert Daugherty
        Correctional Officer Erick Hammond

        (All at Pendleton Correctional Facility)

 Electronic service to Wexford of Indiana, LLC

 Dr. Paul Talbot
 Pendleton Correctional Facility
 4490 W. Reformatory Road
 Pendleton, IN 46064




                                                   5
